DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7, 9-10 and 17-23 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “…wherein the first terminal of the third transistor and the control terminal of the third transistor are connected via a second resistance element” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claim 8 is allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “…wherein the low-pass filter comprises a second resistance element and a capacitor, a first end of the capacitor is connected to the output terminal of the low-pass filter, and a second end of the capacitor is grounded” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

wherein  the power amplifier further comprising: a second bias circuit comprising a fifth transistor and a sixth transistor, each of the fifth transistor and the sixth transistor having a different polarity from the polarity of the first transistor and the polarity of the third transistor; and a second sub-bias circuit, wherein the amplifying circuit further comprises: an eighth transistor connected in series with the fourth transistor, the eighth transistor having which has the same polarity as the fourth transistor, and the eighth transistor is configured to receive a second bias signal from the fifth transistor” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843